As filed with the Securities and Exchange Commission on November 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedules of Investments. Capital Advisors Growth Fund Schedule of Investments at September 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 95.90% Agricultural Chemicals - 2.97% Potash Corporation of Saskatchewan, Inc. - ADR $ Air Delivery & Freight Services - 2.00% FedEx Corp. Asset Management - 2.37% BlackRock, Inc. Auto Manufacturers - Major - 2.88% General Motors Co.* Biotechnology - 2.71% Amgen, Inc. Business Services - 2.31% Visa, Inc. - Class A Catalog & Mail Order Houses - 1.75% Amazon.com, Inc.* Conglomerates - 2.40% General Electric Co. Credit Services - 2.96% Capital One Financial Corp. Data Storage Devices - 2.99% EMC Corp. Discount, Variety Stores - 2.58% Costco Wholesale Corp. Drug Delivery - 3.86% Valeant Pharmaceuticals International, Inc.*# Drug Manufacturers - 2.21% Johnson & Johnson Drugs - Generic - 0.16% Mallinckrodt PLC*# Education & Training Services - 1.68% Apollo Group, Inc. - Class A* Health Care Plans - 2.58% Express Scripts Holding Co.* Independent Oil & Gas - 2.87% EOG Resources, Inc. Industrial Electrical Equipment - 3.15% Eaton Corp. PLC# Internet Information Providers - 4.00% Facebook, Inc. - Class A* Google, Inc. - Class A* Major Integrated Oil & Gas - 2.01% Occidental Petroleum Corp. Medical Appliances & Equipment - 2.38% Abbott Laboratories Medical Instruments & Supplies - 4.20% Baxter International, Inc. Covidien PLC# Money Center Banks - 3.55% Wells Fargo & Co. Networking & Communication Devices - 3.05% Cisco Systems, Inc. Oil & Gas Drilling & Exploration - 1.77% Transocean Ltd.# Oil & Gas Equipment & Services - 4.90% National Oilwell Varco, Inc. Personal Computers - 5.05% Apple, Inc. Personal Products - 1.92% Procter & Gamble Co. Processed & Packaged Goods - 2.99% PepsiCo, Inc. Railroads - 2.47% CSX Corp. Real Estate Development - 5.30% Brookfield Asset Manangement, Inc. - Class A# Restaurants - 1.97% Yum! Brands, Inc. Semiconductor - Integrated Circuits - 3.61% Qualcomm, Inc. Telecommunication Services/Domestic - 2.30% AT&T, Inc. Total Common Stocks (Cost $25,051,712) SHORT-TERM INVESTMENTS - 4.25% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,402,322) Total Investments in Securities (Cost $26,454,034) - 100.15% Liabilities in Excess of Other Assets - (0.15)% ) Net Assets - 100.00% $ *Non-income producing security. #U.S. traded security of a foreign issuer. †Rate shown is the 7-day annualized yield as of September 30, 2013. ADR - American Depository Receipt C Tactical Dynamic Fund Schedule of Investments at September 30, 2013 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 97.97% Developed Markets - 20.87% iShares MSCI Belgium Capped ETF $ iShares MSCI France ETF iShares MSCI Germany ETF iShares MSCI Ireland Capped ETF iShares MSCI Italy Capped ETF iShares MSCI Japan ETF iShares MSCI Netherlands ETF iShares MSCI Spain Capped ETF iShares MSCI Sweden ETF iShares MSCI Switzerland Capped ETF iShares MSCI United Kingdom ETF Emerging Markets - 17.94% iShares China Large-Cap ETF iShares MSCI Brazil Capped ETF iShares MSCI Malaysia ETF iShares MSCI Mexico Capped ETF iShares MSCI Poland Capped Investable Market Index Fund iShares MSCI Russia Capped ETF iShares MSCI South Africa ETF iShares MSCI South Korea Capped ETF iShares MSCI Taiwan ETF iShares MSCI Thailand Capped ETF Global Natural Resoruces - 22.37% iShares Global Energy ETF iShares Global Timber & Forestry ETF iShares MSCI Global Select Metals & Mining Producers ETF iShares U.S. Oil Equipment & Services ETF iShares U.S. Oil & Gas Exploration & Production ETF Market Vectors Agribusiness ETF Market Vectors Coal ETF PowerShares Global Water Portfolio Treasuries/Investment Grade Bonds - 14.19% iShares 1-3 Year Treasury Bond ETF iShares Intermediate Government/Credit Bond ETF Schwab Short-Term U.S. Treasury ETF Vanguard Short-Term Government Bond ETF U.S. Equity Sectors - 22.60% Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund iShares U.S. Consumer Services ETF iShares U.S. Financials ETF iShares U.S. Healthcare ETF iShares U.S. Industrials ETF iShares U.S. Technology ETF iShares U.S. Telecommunications ETF Materials Select Sector SPDR Trust Total Exchange-Traded Funds (Cost $21,082,239) SHORT-TERM INVESTMENTS - 2.39% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $544,960) Total Investments in Securities (Cost $21,627,199) - 100.36% Liabilities in Excess of Other Assets - (0.36)% ) Net Assets - 100.00% $ † Rate shown is the 7-day annualized yield as of September 30, 2013. ETF - Exchange-Traded Fund Capital Advisors Growth Fund C Tactical Dynamic Fund Notes to Schedule of Investments September 30, 2013 (Unaudited) Note 1 – Securities Valuation The Capital Advisors Growth Fund’s and the C Tactical Dynamic Fund’s (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. The Board of Trustees (“Board) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of September 30, 2013: Capital Advisors Growth Fund Level 1 Level 2 Level 3 Total Common Stocks Basic Materials $ $
